     Case 2:20-cv-09582-JFW-E Document 46 Filed 12/28/20 Page 1 of 8 Page ID #:664




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      CV 20-9582-JFW(Ex)                                           Date: December 28, 2020

Title:        Vanessa Bryant -v- County of Los Angeles, et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                 None Present
              Courtroom Deputy                               Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):                ORDER GRANTING IN PART, DENYING IN PART
                                          DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S
                                          COMPLAINT [filed 11/23/2020; Docket No. 31]

       On November 23, 2020, Defendants the County of Los Angeles (the “County”), Los Angeles
County Sheriff’s Department (“LASD”), and Los Angeles County Sheriff Alex Villanueva (“Sheriff
Villanueva”) (collectively, “Defendants”) filed a Motion to Dismiss Plaintiff’s Complaint. On
December 7, 2020, Plaintiff Vanessa Bryant (“Plaintiff” or “Mrs. Bryant”) filed her Opposition. On
December 14, 2020, Defendants filed a Reply. Pursuant to Rule 78 of the Federal Rules of Civil
Procedure and Local Rule 7-15, the Court found the matter appropriate for submission on the
papers without oral argument. The matter was, therefore, removed from the Court’s December 28,
2020 hearing calendar and the parties were given advance notice. After considering the moving,
opposing, and reply papers, and the arguments therein, the Court rules as follows:

I.       FACTUAL AND PROCEDURAL BACKGROUND

         This case arises from activities surrounding a tragic helicopter crash on January 26, 2020,
that killed Plaintiff’s husband, Kobe Bryant, and thirteen-year old daughter, Gianna Bryant, along
with seven others. Compl. ¶ 1.

       According to the Complaint, in the hours after the accident, Mrs. Bryant met with Sheriff
Villanueva at the Lost Hills sheriff's station and “expressed concern that the crash site was
unprotected from photographers.” Id. ¶¶ 23, 67. In response, Sheriff Villanueva assured her that
“his deputies were securing the scene” to ensure privacy. Id.

       Relying on public statements made by Sheriff Villanueva, Plaintiff alleges that, at the time of
the crash, Sheriff Villanueva knew that taking unnecessary photos of human remains at crime and


                                             Page 1 of 8                         Initials of Deputy Clerk sr
      Case 2:20-cv-09582-JFW-E Document 46 Filed 12/28/20 Page 2 of 8 Page ID #:665




accident scenes has long been “a problem in law enforcement across the nation,” with some
officers even keeping “death books” of such photos from throughout their careers. Id. ¶ 32.
According to the Complaint, however, “Sheriff Villanueva took no steps to deliver on his
assurances with respect to the conduct of his own deputies at the crash site.” Id. ¶ 24.

        Plaintiff alleges that at least eight sheriff’s deputies at the crash site used their personal cell
phones to take photos of the victims’' remains for their own personal gratification, then shared
those photos with others over the following days “in settings that had nothing to do with
investigating the crash,” including one instance in which a deputy “showed off” photos of the
victims’ remains at a bar in Norwalk, California. Id. ¶¶ 24-26. According to Plaintiff, Sheriff
Villanueva learned in the days after the accident that photos of the victims’ remains had been
improperly taken and shared, but did not follow protocol in investigating the misconduct and did not
alert the victims’ families to the existence of the photos. Id. ¶¶ 27, 29-31. Plaintiff alleges that,
instead, Sheriff Villanueva “summoned his deputies to the Lost Hills station and told them that if
they came clean and deleted the photos, they would not face any discipline.” Id. ¶ 28. The
deputies allegedly responded by claiming that they had deleted the photos and, to the extent they
had transmitted the photos to others, those persons had also deleted them. Id.

        In September 2020, Plaintiff filed the present action against the County, LASD, Sheriff
Villanueva, and Doe defendants for violation of her civil rights, negligence, invasion of privacy, and
intentional infliction of emotional distress. On November 18, 2020, this Court dismissed all
unserved Doe defendants from the case. Dkt. No. 28. Therefore, the only remaining defendants
are the County, LASD, and Sheriff Villanueva.1 On November 23, 2020, the County, LASD, and
Sheriff Villanueva filed the present motion to dismiss LASD and Sheriff Villanueva as defendants.
Dkt. No. 31.

II.    LEGAL STANDARD

        A motion to dismiss brought pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the
legal sufficiency of the claims asserted in the complaint. “A Rule 12(b)(6) dismissal is proper only
where there is either a ‘lack of a cognizable legal theory’ or ‘the absence of sufficient facts alleged
under a cognizable legal theory.’” Summit Technology, Inc. v. High-Line Medical Instruments Co.,
Inc., 922 F. Supp. 299, 304 (C.D. Cal. 1996) (quoting Balistreri v. Pacifica Police Dept., 901 F.2d
696, 699 (9th Cir. 1988)). However, “[w]hile a complaint attacked by a Rule 12(b)(6) motion to
dismiss does not need detailed factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of
his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
(2007) (internal citations and alterations omitted). “[F]actual allegations must be enough to raise a
right to relief above the speculative level.” Id.

     In deciding a motion to dismiss, a court must accept as true the allegations of the complaint
and must construe those allegations in the light most favorable to the nonmoving party. See, e.g.,


       1
       According to Plaintiff’s Opposition, the parties have agreed “on a process whereby Plaintiff
should obtain the Doe individuals’ names by mid-January, at which point she intends to join them
as defendants.” Opposition (Docket No. 36) at 12.

                                               Page 2 of 8                          Initials of Deputy Clerk sr
       Case 2:20-cv-09582-JFW-E Document 46 Filed 12/28/20 Page 3 of 8 Page ID #:666




Wyler Summit Partnership v. Turner Broadcasting System, Inc., 135 F.3d 658, 661 (9th Cir. 1998).
“However, a court need not accept as true unreasonable inferences, unwarranted deductions of
fact, or conclusory legal allegations cast in the form of factual allegations.” Summit Technology,
922 F. Supp. at 304 (citing Western Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981) cert.
denied, 454 U.S. 1031 (1981)).

       “Generally, a district court may not consider any material beyond the pleadings in ruling on a
Rule 12(b)(6) motion.” Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1555 n. 19
(9th Cir. 1990) (citations omitted). However, a court may consider material which is properly
submitted as part of the complaint and matters which may be judicially noticed pursuant to Federal
Rule of Evidence 201 without converting the motion to dismiss into a motion for summary
judgment. See, e.g., id.; Branch v. Tunnel, 14 F.3d 449, 454 (9th Cir. 1994).

       Where a motion to dismiss is granted, a district court must decide whether to grant leave to
amend. Generally, the Ninth Circuit has a liberal policy favoring amendments and, thus, leave to
amend should be freely granted. See, e.g., DeSoto v. Yellow Freight System, Inc., 957 F.2d 655,
658 (9th Cir. 1992). However, a Court does not need to grant leave to amend in cases where the
Court determines that permitting a plaintiff to amend would be an exercise in futility. See, e.g.,
Rutman Wine Co. v. E. & J. Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987) (“Denial of leave to
amend is not an abuse of discretion where the pleadings before the court demonstrate that further
amendment would be futile.”).

III.    DISCUSSION

        A.    LASD Is A Proper Defendant.

        Defendants argue that LASD should be dismissed as a defendant because: (1) it is a
department of the County, not a separate legal entity that can be sued; (2) LASD is not a “person”
within the meaning of 42 U.S.C. § 1983; and (3) it is a “redundant” defendant given that the County
is a defendant in this case. The Court rejects these arguments and concludes that LASD is a
proper defendant..

       Pursuant to Federal Rule of Civil Procedure 17(b), whether a party has the capacity to be
sued in federal court is determined “by the law of the state where the court is located.” Fed. R.
Civ. P. 17(b)(3). California’s Government Code provides that “[a] public entity may sue and be
sued,” and that public entities include “a county, city, district, public authority, public agency, and
any other political subdivision or public corporation in the State.” Cal. Gov't Code §§ 945, 811.2.
Based on an analysis of these provisions of the California Government Code, the Ninth Circuit has
held that LASD is a “separately suable entity” in federal court. Streit v. Cnty. of Los Angeles, 236
F.3d 552, 555-56, 566 (9th Cir. 2001); see also Shaw v. Cal. Dep't of Alcoholic Beverage Control,
788 F.2d 600, 604-05 (9th Cir. 1986) (holding the San Jose Police Department was “a public entity
under section 811.2"); Karim-Panahi v. Los Angeles Police Dep't, 839 F.2d 621, 624 n.2 (9th Cir.
1988) (“Municipal police departments are ‘public entities’ under California law and, hence, can be
sued in federal court for alleged civil rights violations.”). Accordingly, the Court concludes that
LASD is a separately suable entity in federal court.

        The Court also concludes that LASD is a “person” within the meaning of 42 U.S.C. § 1983,

                                             Page 3 of 8                          Initials of Deputy Clerk sr
     Case 2:20-cv-09582-JFW-E Document 46 Filed 12/28/20 Page 4 of 8 Page ID #:667




and thus is subject to suit under that statute. In Monell v. Department of Social Services, 436 U.S.
658 (1978), the Supreme Court held that Congress intended “municipalities and other local
government units to be included among those persons to whom § 1983 applies.” Id. at 690
(emphasis added). Monell itself involved a claim against a municipal department (the Department
of Social Services of the City of New York), and “it follows from the Court's allowance of the suit in
Monell . . . that a plaintiff in a § 1983 suit may name a municipal department as defendant.” Hurth
v. Cnty. of Los Angeles, 2009 WL 10696491, at *2 (C.D. Cal. Oct. 28, 2009) (alteration in original).
In the years since Monell, the Ninth Circuit has allowed numerous § 1983 suits to proceed against
municipal departments -- including law enforcement departments -- even where a city or county
was also named as a defendant. See, e.g., Streit, 236 F.3d at 555-56 (“[W]e hold that both the
LASD and the County are subject to liability under section 1983.”); Karim-Panahi, 839 F.2d at 624
(affirming denial of motion to dismiss § 1983 claim brought against both the City of Los Angeles
and the Los Angeles Police Department). Accordingly, the Court concludes that LASD may be
subject to suit under 42 U.S.C. § 1983.

      Finally, the Court concludes that Plaintiff is the master of her Complaint, and that she may
sue both LASD and the County. “[T]here simply is no rule of law requiring a court to dismiss a
municipal entity as a duplicative, redundant, or unnecessary defendant in cases where the
municipality itself is named.” Hurth, 2009 WL 10696491, at * 5.

       For the foregoing reasons, Defendants’ motion to dismiss LASD as a defendant in this
action is DENIED.

       B.     Plaintiff Has Failed to State a Negligence Claim Against Sheriff Villanueva.

       Defendants argue that Plaintiff’s negligence claim against Sheriff Villanueva should be
dismissed for three reasons: (1) Sheriff Villanueva did not owe a duty of care to Plaintiff; (2) Sheriff
Villanueva cannot be liable for negligent supervision; and (3) Sheriff Villanueva has discretionary
act immunity under California Government Code § 820.2 for his conduct related to LASD’s
investigation of the improper photos. Because the Court concludes that Sheriff Villanueva did not
owe a duty of care to Plaintiff, the Court need not address Defendants’ remaining arguments.

        In order to state a claim for negligence under California law, Plaintiff must plead facts that
show that the “defendant had a duty to use due care, that he breached that duty, and that the
breach was the proximate or legal cause” of her resulting injuries. Nally v. Grace Community
Church, 47 Cal.3d 278, 292-93 (1988). “The existence of a duty of care is a question of law to the
determined by the court alone. . . . Duty is simply a shorthand expression for the sum total of policy
considerations favoring a conclusion that the plaintiff is entitled to legal protection.” Adams v. City
of Fremont, 68 Cal. App. 4th 243, 274–75 (1998), as modified on denial of reh'g (Jan. 4, 1999)
(citations omitted).

       California courts have held that a duty of care may be established either through the
existence of a special relationship or through the multi-factor duty analysis set forth in Rowland v.
Christian, 69 Cal. 2d 108 (1968). See Catsouras v. Dep't of Cal. Highway Patrol, 181 Cal. App. 4th
856, 876 (2010) (observing that California courts have employed a “variety of standards” in
assessing “the question of duty in cases challenging the conduct of law enforcement personnel”
including the “special relationship doctrine” and Rowland's “multifactor duty analysis,” with the

                                             Page 4 of 8                          Initials of Deputy Clerk sr
     Case 2:20-cv-09582-JFW-E Document 46 Filed 12/28/20 Page 5 of 8 Page ID #:668




latter being the “more common approach” (citation omitted)). Plaintiff contends she has plead facts
establishing a duty of care under both the special relationship doctrine and the Rowland factors,
and the Court will consider both.

              1.     Sheriff Villanueva Did Not Have a Special Relationship with Plaintiff.

       The Court concludes that Sheriff Villanueva’s conversation with Plaintiff did not create a
special relationship with Plaintiff.

        As an initial matter, “a public employee is liable for injury caused by his act or omission to
the same extent as a private person.” Cal. Gov’t Code § 820(a). And, “[a]s a general rule, a
person who has not created a peril has no duty to come to the aid of another no matter how great
the danger in which the other is placed, or how easily he could be rescued, unless there is some
relationship between them which gives rise to a duty to act.” Benavidez v. San Jose Police Dept.,
71 Cal. App. 4th 853, 859-60 (1999) (quotations and citations omitted).

       Importantly, law enforcement officers do not assume any greater obligations to individual
members of the public than private persons, simply because they are law enforcement officers. As
the California Court of Appeal stated in Adams v. City of Fremont (and quoted extensively by the
California Court of Appeal in Catsouras v. Department of California Highway Patrol):

       [The California] Supreme Court has acted to dispel widely held misconceptions that
       law enforcement’s public safety function imposes a duty on police officers to protect
       individual constituents as opposed to the general public. Although police officers
       regularly respond to third parties’ requests for assistance, they are not professional
       Good Samaritans subject to a novel claim of malpractice whenever their response
       falls short of what reasonably prudent police employees would have done in similar
       circumstances. A person does not, by becoming a police officer, insulate himself from
       any of the basic duties which everyone owes to other people, but neither does he
       assume any greater obligation to others individually. The only additional duty
       undertaken by accepting employment as a police officer is the duty owed to the
       public at large.

Adams v. City of Fremont, 68 Cal. App. 4th 243, 274–75 (1998), as modified on denial of reh'g
(Jan. 4, 1999) (quotations and citations omitted) (emphasis added); see also Catsouras,181
Cal.App.4th at 877 (quoting same).

        There is a narrow exception for this so-called “public duty” rule “for unusual police conduct
that creates a ‘special relationship’ between the police officer and an individual member of the
public.” Adams, 68 Cal. App. 4th at 276 (emphasis added). “In the case of law enforcement
officers, a special relationship only has been found in a few narrow circumstances” and “precious
few courts have actually imposed a duty of care on law enforcement officers under this doctrine.”
Id. at 277 (quotations and citations omitted) (emphasis in original). These cases “involved police
officers who made misrepresentations that induced a citizen’s detrimental reliance, placed a citizen
in harm’s way, or lulled a citizen into a false sense of security and then withdrew essential safety
precautions.” Id. at 280. As one California Court of Appeal stated the rule, “[a] special relationship
can be found when the state, through its agents, voluntarily assumes a protective duty toward a

                                             Page 5 of 8                         Initials of Deputy Clerk sr
     Case 2:20-cv-09582-JFW-E Document 46 Filed 12/28/20 Page 6 of 8 Page ID #:669




certain member of the public and undertakes action on behalf of that member, thereby inducing
reliance . . . .” . Arista v. Cnty. of Riverside, 29 Cal. App. 5th 1051, 1061 (2018), as modified on
denial of reh'g (Dec. 13, 2018) (quotations and citation omitted).

        Plaintiff argues that Sheriff Villanueva voluntarily assumed a protective duty toward her
when, in response to her expression of concern that the crash site was unprotected from
“photographers,” Sheriff Villanueva “assured her that his deputies were securing the scene” to
ensure privacy. Compl. ¶¶ 23, 67. Based on his assurance, Plaintiff alleges that she “believed the
Sheriff's Department would secure the crash site, and she did not take steps, either personally or
through a representative, to observe or monitor conduct at the crash site.” Id. ¶ 68.

       The Court concludes that Sheriff Villanueva’s general assurance that his deputies would
“secure the scene” is insufficient to create a special relationship. “Securing a scene” is common
law enforcement parlance and standard procedure, and Sheriff Villanueva’s assurance that his
deputies would do so was not specific enough to induce detrimental reliance (at least with respect
to the specific harm at issue in this case). The conduct that Plaintiff complains of is not Sheriff
Villanueva’s failure to ensure that his deputies “secured the scene” from third parties (including
photographers) but rather his failure to ensure that his deputies themselves did not take photos for
their own personal gratification rather than for law enforcement purposes. The connection
between his assurance and the deputies’ conduct is simply too tenuous to imply a duty. If the Court
were to imply a special relationship under these circumstances, the narrow exception would
swallow the general rule and stifle communication between law enforcement officers and victims.2

              2.      Sheriff Villanueva Did Not Owe a Duty Under the Rowland Factors.

       The Court next analyzes whether a duty exists under the Rowland factors. The following
factors control whether a duty exists in a given case:

       [i] the foreseeability of harm to the plaintiff, [ii] the degree of certainty that the plaintiff
       suffered injury, [iii] the closeness of the connection between the defendant's conduct
       and the injury suffered, [iv] the moral blame attached to the defendant's conduct, [v]
       the policy of preventing future harm, [vi] the extent of the burden to the defendant
       and consequences to the community of imposing a duty to exercise care with
       resulting liability for breach, and [vii] the availability, cost, and prevalence of
       insurance for the risk involved. When public agencies are involved, additional
       elements include the extent of [the agency's] powers, the role imposed upon it by law
       and the limitations imposed upon it by budget[.]

Catsouras, 181 Cal. App. 4th at 881 (citing Rowland, 69 Cal. 2d at 113 and Thompson v. Cnty. of
Alameda, 27 Cal. 3d 741, 750 (1980)) (internal citations and quotation marks omitted).



       2
        Plaintiff concedes that her claim against Sheriff Villanueva for negligent supervision
requires a special relationship between her and Sheriff Villanueva. See Opposition (Docket No.
36) at 24-26. Because the Court concludes that Sheriff Villanueva did not have a special
relationship with her, her claim based on negligent supervision fails.

                                                Page 6 of 8                            Initials of Deputy Clerk sr
      Case 2:20-cv-09582-JFW-E Document 46 Filed 12/28/20 Page 7 of 8 Page ID #:670




        Plaintiff argues that Sheriff Villanueva’s conduct after the incident, i.e. instructing his
deputies to delete the photos on their cell phones before any effort was made to track the
dissemination of those photos, supports the existence of a duty under the Rowland factors. In
asking the Court to find that Sheriff Villanueva owed her a duty based on this conduct, Plaintiff
heavily relies on the California Court of Appeal’s decision in Catsouras v. Department of California
Highway Patrol, 181 Cal. App. 4th 856 (2010). In Catsouras, two California Highway Patrol officers
e-mailed horrific photographs of the decedent’s mutilated corpse to their friends and family
members on Halloween for pure shock value. 181 Cal. App. 4th at 863. Once received, the
photographs were forwarded to others and were spread across the Internet. Id. The California
Court of Appeal applied the Rowland factors in holding that the California Highway Patrol and the
two officers “owed [a decedent’s family] a duty of care not to place decedent’s death images on the
Internet for the purposes of vulgar spectacle.” Id. at 864. In other words, they “owed plaintiffs a
duty not to exploit CHP-acquired evidence in such a manner as to place them at foreseeable risk of
grave emotional distress.” Id. In reaching that conclusion, the court found three of the Rowland
factors to be particularly important: foreseeability, moral blame, and the prevention of future harm.
Id. The court stated:

       It was perfectly foreseeable that the public dissemination, via the Internet, of
       photographs of the decapitated remains of a teenage girl would cause devastating
       trauma to the parents and siblings of that girl. Moreover, the alleged acts were
       morally deficient. We rely upon the CHP to protect and serve the public. It is
       antithetical to that expectation for CHP officers to inflict harm upon us by making the
       ravaged remains of our loved ones the subjects of Internet sensationalism. it is
       important to prevent future harm to other families by encouraging the CHP to
       establish and enforce adequate and effective policies to preclude its officers from
       engaging in such acts ever again.

Id.

         While Catsouras strongly supports the existence of a duty in this case with respect to the
LASD deputies who took the photos of the victims and shared them with others, it does not support
imposing a duty on Sheriff Villanueva. Plaintiff attempts to equate Sheriff Villanueva’s conduct
(i.e., instructing his deputies to delete the photos on their cell phones before any effort was made
to track the dissemination of those photos) with the CHP officers’ conduct in Catsouras (i.e.,
sharing the photos of the decapitated victim with friends and family). The Court does not find their
conduct remotely similar. Indeed, Sheriff Villanueva instructed the deputies to delete the photos.
He did not share the photos. The moral blameworthiness of Sheriff Villanueva’s conduct is low in
comparison to the CHP officers’ conduct in Catsouras. Although Plaintiff claims that Sheriff
Villanueva’s conduct was a “self-serving attempt to avoid embarrassment and legal headaches,”
Sheriff Villanueva’s conduct may have benefitted Plaintiff by making it less likely that those photos
would be disseminated. For the same reason, the foreseeability of Plaintiff’s harm and the
closeness of the connection between Sheriff Villanueva’s conduct and the injury suffered also do
not support finding a duty. It defies common sense that Sheriff Villanueva’s instruction to delete
the photos would somehow increase the risk of public dissemination of those very same photos or
that Sheriff Villanueva’s conduct would cause Plaintiff additional emotional distress.




                                            Page 7 of 8                          Initials of Deputy Clerk sr
      Case 2:20-cv-09582-JFW-E Document 46 Filed 12/28/20 Page 8 of 8 Page ID #:671




       The Court is not minimizing the reprehensibility of the conduct at issue in this case. The
question, however, is who is the appropriate defendant. After analyzing the Rowland factors, the
Court concludes that Sheriff Villanueva is not a proper defendant because he did not have a legal
duty under the circumstances alleged in the Complaint. Accordingly, Defendants’ Motion to
Dismiss the negligence claim against Sheriff Villanueva is GRANTED.

       Plaintiff requests leave to amend her Complaint in the event the Court grants any portion of
Defendants’ Motion to Dismiss Plaintiff’s Complaint. In light of the liberal policy favoring
amendments, the Court grants Plaintiff leave to amend her negligence claim against Sheriff
Villanueva.

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ Motion to Dismiss Plaintiff’s Complaint is GRANTED
in part, DENIED in part. Specifically, Defendants’ Motion to Dismiss LASD from Plaintiff’s
Complaint is DENIED. Defendants’ Motion to Dismiss Plaintiff’s third claim for relief for negligence
against Sheriff Villanueva is GRANTED. Plaintiff’s negligence claim against Sheriff Villanueva is
DISMISSED with leave to amend.


       IT IS SO ORDERED.




                                           Page 8 of 8                         Initials of Deputy Clerk sr
